899 F.2d 14
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey McFADDEN, Petitioner-Appellant,v.John M. JABE, Respondent-Appellee.
No. 90-1192.
United States Court of Appeals, Sixth Circuit.
April 4, 1990.

1
Before KRUPANSKY and MILBURN, Circuit Judges, and WILLIAM K. THOMAS, Senior District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
This court lacks jurisdiction over the appeal.  The notice of appeal was filed by Charles Wilbur Meadows, III, on behalf of Jeffrey McFadden.  Because Meadows is not an attorney authorized to represent others, his signature is ineffective to bring McFadden's claims before the court.  28 U.S.C. Sec. 1654;  Herrera-Venegas v. Sanchez-Rivera, 681 F.2d 41, 42 (1st Cir.1982) (per curiam).


4
Accordingly, it is ORDERED that the appeal no. 90-1192 be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.  Appellant McFadden personally filed a notice of appeal on January 2, 1990, which was docketed as appeal no. 90-1058, and over which this court has jurisdiction.  Any issues which appellant seeks this court to review should be brought by him in appeal no. 90-1058.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation